Title: Thomas Jefferson to Chapman Johnson, 5 January 1813
From: Jefferson, Thomas
To: Johnson, Chapman


          Dear Sir Monticello Jan. 5. 13.
          I observe that a petition has been presented to the legislature by the Rivanna company for an enlargement of their powers. as these are to be exercised wholly within my lands & almost solely over my property, and have not hitherto been marked by a very tender forbearance from injury to me, it becomes necessary, while they ask for power, for me to ask for some just protection from it. mr Philip Barber was so kind as to ride over the ground and make himself acquainted with the situation. I have therefore written him a long letter on the subject & request him to communicate it to you. altho’ you are not our immediate representative, yet as a general legislator from for us all, I am sure you would prefer acting on full information. I therefore ask the favor of you to read the letter, and when the bill comes before the Senate that you will so far attend to it as to apprise them of the material facts, that no injury may be done me through inadvertence, and whatever you & they shall think right I shall chearfully submit to. I have given, & shall continue to give every facility to the improvement of the navigation which does not go to the destruction of my mills, and of this I am sure it will be seen that I have given sufficient proofs.  recommending myself therefore to your friendly & just care, I tender you the assurance of my great esteem and respect.
          
            Th:
            Jefferson
        